El Juez Asociado Sr. Hernández,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que al establecer la Regla 79 de la Orden General No. 118, Serie de 1899, que el recurso de cásación por infracción de ley, además de los casos expresados por la de Enjuiciamiento Civil, procederá también por error en la apreciación de toda clase de pruebas, no ha derogado los Artículos 1690, en su No. 7, y 1718 de la citada ley proce-sal, que son compatibles con aquél precepto, y de los cuales se desprende que dicho error, en el caso de ser de hecho, ha de resultar de documentos ó autos auténticos que'demues-tren la equivocación evidente del Juzgador, y en el caso de ser de derecho, ha de citarse con precisión y claridad la ley ó doctrina legal que se crea infringida, y el concepto en que lo haya sido.
Considerando ■: que con arreglo á la doctrina anteriormente expuesta, no cabe discutir en casación los errores de hecho que se suponen cometidos en la apreciación de las pruebas, por no basarse en documento ó auto auténtico alguno que demuestre la equivocación evidente del Juzgador; y que por lo que atañe á los errores de derecho, en la misma apreciación de pruebas, con infracción de los artículos 1232, 1249 y 1253 del Código Civil, tales errores son de desestimarse, pues el demandado, Don Francisco Cancel, no confesó, al absolver posiciones, que maltratara de obra á su esposa, *288Doña Isabel Caamaño, y tampoco el Tribunal sentenciador ha estimado acreditado hecho alguno que tenga un enlace preciso y directo, según las reglas del criterio humano, con los malos tratamientos que puedan determinar el divorcio.
Considerando: que la infracción del artículo 19, caso 3, de la Orden General de 17 de Marzo de 1899, en relación con la sección 8a. de la Ley Foraker, ¡Darte del supuesto de la justificación hecha de los malos tratamientos de obra inferi-dos por Cancel á la recurrente; y faltando, como falta esa justificación, por estimarse improcedentes los errores de hecho y de derecho alegados respecto de la apreciación de las pruebas, también aquella infracción es.de desestimarse.
Considerando: que carece de finalidad jurídica discutir si se ha infringido, por su no aplicación, el artículo 105 del Código Civil anterior, pues no habiendo estimado probado el Tribunl sentenciador la existencia de malos tratamientos de obra, sin ó la de un disgusto entre los cónyuges litigantes, ocurrido el día 5 de Enero de 1901, poco importa á las pre-tensiones de la parte recurrente que sea necesaria una serie de actos de fuerza ó violencia, ó que baste algún hecho aislado de ese carácter para determinar el divorcio.
Considerando: en su consecuencia, que el recurso es im-procedente por todos y cada uno de los motivos que le sirven de fundamento.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación por infracción de ley, interpuesto por Doña Isabel Caamaño y Colón, á la que condenamos en las costas; y con devolución de los autos, comuniqúese esta resolución al Tribunal de Distrito de Arecibo, á los fines procedentes.
Jueces concurrentes: Sres. Presidente, Quiñones, y Asocia-dos, Figueras, Sulzbacher y MacLeary.